Citation Nr: 0509352	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include Wolff-Parkinson-White syndrome, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chemical 
sensitivity disorder manifested by shortness of breath, 
fever, chills, and muscle aches, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, to include in Southwest Asia during the Persian Gulf 
War.  Further, the record reflects he had additional service 
in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, inter alia, denied service connection for 
the claimed disabilities.  The rating decision did not 
address claims of entitlement to service connection based on 
undiagnosed illnesses.  The rating decision also denied the 
veteran's claim of service connection for irritable bowel 
syndrome.

This case was previously before the Board in September 1997, 
April 2002 and June 2003.  In September 1997, the Board 
remanded the case for additional development and adjudication 
of intertwined claims for service connection due to 
undiagnosed illnesses.  In April 2002, the Board, in part, 
issued a decision which granted service connection for 
irritable bowel syndrome.  The Board also noted that it was 
undertaking further development with respect to the issues 
currently on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  This development was to include 
obtaining any additional pertinent records identified by the 
veteran, and to provide him VA allergy, cardiology, and 
orthopedic examinations.  The veteran was provided a VA 
cardiology examination in February 2003.  In June 2003, the 
Board again remanded the claims to the RO for additional 
development, to include VA orthopedic and allergy 
examinations.  

A June 2004 supplemental statement of the case (SSOC) denied 
the veteran's claims.  The case is now before the Board for 
final appellate consideration.

In reviewing the record, the Board notes that, in a report of 
an August 2003 VA examination, the examining clinician 
observed that the veteran's symptoms of shortness of breath 
and coughing when he came into contact with substances which 
have a strong odor were related to his significant lung 
disease which was present during his military service and was 
aggravated by his continued smoking.  The Board finds that 
this medical evidence raises a claim for service connection 
for a lung disease.  This matter is referred to the RO for 
all indicated action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's Wolff-Parkinson-White syndrome was incurred during 
the veteran's active duty.

3.  The competent medical evidence demonstrates that the 
veteran's multiple joint pain is a manifestation of an 
undiagnosed illness.  

4.  The preponderance of the evidence is against a finding 
that a chronic chemical sensitivity disorder manifested by 
shortness of breath, fever, chills, and muscle aches began 
during or is otherwise related to service.

5.  The preponderance of the evidence is against a finding 
that the veteran has a chemical sensitivity disorder 
manifested by shortness of breath, fever, chills, and muscle 
aches that is a manifestation of an undiagnosed illness or a 
medically unexplained multi-system illness.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for Wolff-Parkinson-
White syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).
2.  Entitlement to service connection for multiple joint pain 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

3.  A disability manifested by chemical sensitivity disorder 
with shortness of breath, fever, chills, and muscle aches was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

As discussed in more detail below, sufficient evidence is of 
record to grant entitlement for Wolff-Parkinson-White 
syndrome on a direct basis, and entitlement to service 
connection for multiple joint pain, as an undiagnosed 
illness.  Therefore, no further development is needed with 
regard to these claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim for 
service connection for a chemical sensitivity disorder 
manifested by shortness of breath, fever, chills, and muscle 
aches, to include as due to an undiagnosed illness.  
Discussions in the June 1995 rating decision on appeal, the 
June 1996 statement of the case (SOC), and various SSOCs, 
including one dated in June (after the Board's most recent 
remand) adequately informed him of the information and 
evidence needed to substantiate all aspects of this claim.

VCAA notice letters dated in June and July 2003 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  Each VCAA notice letter requested 
that the veteran  "[p]lease send us any additional 
information or evidence.... (italics in original).  "  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran has been afforded several VA examinations with 
regard to his claim.  The most recent, conducted in August 
2003, found that he did not have the claimed undiagnosed 
condition.  There are no subsequently dated treatment records 
showing the claimed undiagnosed illness and thus there is no 
indication that an additional VA examination is warranted.  
The Board finds that the relevant medical evidence of record, 
to include the report of the August 2003 VA examination and 
all post-service treatment records, contains sufficient 
detail to make a decision on his claim.  Thus, there is no 
duty to provide any additional examination with regard to the 
veteran's claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); compare Duenas v. Principi, No. 03-1251 (Fed. 
Cir. Dec. 15, 2004). 

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains, in substance, that he now has Wolff-
Parkinson-White syndrome; multiple joint pain; and a chemical 
sensitivity disorder manifested by shortness of breath, 
fever, chills, and muscle aches; each to include as due to an 
undiagnosed illness.  Specifically, the veteran contends that 
his cardiac arrhythmia began during or as the result of  his 
service in the Persian Gulf War.  He asserts that exposure to 
chemicals in service and the stress and anxiety he 
experienced during Operation Desert Storm lead to the 
development of his Wolff- Parkinson-White syndrome.  He 
further contends that when he is exposed to fuel, paint and 
normal household chemicals, it causes fever, sweats, chills, 
shortness of breath and muscle aches.  He alleges that these 
symptoms began shortly after his return from Southwest Asia 
and that he has an undiagnosed illness manifested by such 
symptoms as a result of his service in the Persian Gulf War.  
The veteran also contends that he has multiple joint pain due 
to service.

The veteran's DD Form 214 reveals he entered active duty in 
November 1990 and was separated in June 1991.  He was ordered 
to active duty in support of operation Desert Shield/Storm.  
As part of his duties during Operation Desert Storm the 
veteran drove a fuel truck into Kuwait.  He and his fellow 
soldiers have indicated they were exposed to smoke from oil 
fires.  

The veteran has submitted lay statements in support of his 
claim, including some from fellow soldiers as to the 
conditions during Operation Desert Storm.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show no heart disease, multiple 
joint disorder, or chemical insensitivity disorder.  On his 
Report of Medical History dated in April 1991, the veteran 
denied a history of any of the claimed symptoms and diseases.  
In May 1991 he was evaluated for pain in the left side after 
he had sustained an injury.  A Southwest Asia Demobilization 
Redeployment Medical Evaluation form indicates that he  did 
not suffer any injuries or disease while in the Southwest 
Asia region.  On the form he checked "no" to all of the 
inquiries as to specific symptoms.  He also indicated that he 
did not have reason to believe he or members of his unit were 
exposed to chemical warfare or germ warfare.  

Medical records from the VA Mountain Home Medical Center show 
that, in November 1993, the veteran underwent a Persian Gulf 
War examination.  He complained of shortness of breath, cough 
and chest tightness.  A chest X-ray was normal.  Pulmonary 
function tests were normal.  A November 1993 
electrocardiogram was reported to reveal "normal sinus 
rhythm, sinus arrhythmia, Wolff-Parkinson-White."

A VA examination January 1994 revealed an irregular rhythm on 
auscultation of the chest without any cardiac murmurs or 
thrills.  Pulse rate was 68 and blood pressure was 140/68.  
The veteran complained of dyspnea at random.  An 
electrocardiogram revealed Wolff-Parkinson-White syndrome.  

The report included a history of episodes of paroxysmal 
dyspnea preceded by chills and shaking since July 1993.  The 
veteran reported that he had night sweats after the chills.  
He also complained of arthralgias of the knees, elbows, 
wrists and ankles, which were becoming more severe.  In 
December 1993 he sustained a low back strain and a herniated 
nucleus pulposus of the lumbar area.  He had chest pain, 
which he described as a fullness in his chest.  The diagnoses 
included Wolff-Parkinson-White syndrome, early degenerative 
joint disease of the distal left tibia, low back syndrome 
with herniated nucleus pulposus of L5-S1 and left sciatic 
neuritis, and degenerative joint disease of the left ankle.  
The VA examiner stated the veteran's chest symptoms were 
referable to his CDC block.  

A February 1994 examination report includes a list of 
symptoms and disorders, to include low back syndrome with 
left sciatic radiation, folliculitis, "WPW" syndrome, 
arthralgias, chronic fatigue syndrome and multiple chemical 
sensitivity.  History obtained from the veteran at that time 
included exposure to possible chemical agents in January 
1991, when he was doused with diesel fuel, which he washed 
off with rain water.  In March 1991 he was exposed to an oil 
well fire and smoke.  The examiner noted a present history of 
chest tightness, arthralgia and WPW syndrome.

Private medical records show that in December 1995, the 
veteran underwent a percutaneous radio frequency ablation.  
In February 1996 the veteran had a pacemaker implanted at the 
private hospital.  A statement from this medical institution 
reveals that the veteran had provided a history of developing 
recurrent spells of supraventricular tachycardia after 
returning from the Gulf War, which became refractory to 
medical therapy.  He underwent unsuccessful radiofrequency 
catheter ablation.  Following that he underwent open heart 
surgical ablation of an accessory pathway.  His posterior 
paraseptal accessory pathway developed heart block and the 
veteran needed a permanent pacemaker.

Copies of his treatment records from the private hospital 
include treatment for supraventricular tachycardia from 
December 1995 to April 1997.  A December 1995 letter includes 
a notation of a three year history of palpitations, which 
began when he returned from Operation Desert Storm.  When he 
returned the veteran noted intermittent spells of rapid heart 
fluttering or heart racing that lasted for two to three 
minutes.  The episodes or spells were not related to exertion 
or any particular activity or diet.  In the prior two to 
three months the veteran had been having one to two episodes 
of palpitations per month.  The last episode was associated 
with presyncope and severe dizziness of at least 1 to 1 and 1/2  
hours duration.  He felt as if he was going to black out.  He 
had associated chest and neck tightness, as well as some mild 
shortness of breath.  During one episode the veteran went to 
the emergency room and was found to be in supraventricular 
tachycardia.  An electrophysiology study was conducted.  The 
examiner concluded there was evidence of left posterolateral 
accessory pathway with retrograde conduction over the 
accessory pathway and supraventricular tachycardia with 
retrograde conduction over a left posterolateral accessory 
pathway.  

An April 1998 VA examination report reveals that, on his 
return from the Persian Gulf, the veteran developed episodic 
cardiac arrhythmia.  The arrhythmia was associated with a 
feeling of profound weakness with shortness of breath.  The 
episodes occurred every two to three weeks and lasted several 
minutes.  In early 1996 the attacks became more frequent.  A 
pacemaker was inserted in March 1996.  He continued to have 
episodes of paroxysmal tachycardia.  The episodes are 
associated with shortness of breath and profound weakness.  
His principal complaint at that time was profound fatigue.  
Also since his return from the Gulf he had experienced pain 
and stiffness in his knees, elbows, and wrists.  Those joints 
were painful on movement.  He said that, during the Persian 
Gulf War, he was exposed to gas and chemical fumes, which had 
produced a chronic cough, which was aggravated by any strong 
chemical smells.  Such exposure also produced pain, tightness 
and shortness of breath with chills and sweating.    

Objective examination revealed at the configuration and 
respiratory movements of the chest were normal.  The lungs 
were clear to auscultation.  The veteran had a loose 
productive cough with a whitish sputum.  There was no 
evidence of cardiomegaly.  Heart sounds were normal.  A 
controlled sinus rhythm was present.  Examination of the 
musculoskeletal system revealed the veteran had an excellent 
physique with good muscular development.  The knees, elbows, 
wrists, hands, ankles and feet were normal.  There was no 
apparent loss of muscle power.  

The relevant diagnoses were post-Gulf War cardiac arrhythmia 
with episodes of extreme fatigue, etiology unknown; status 
post open heart surgery February 1996, nature of surgery not 
known, etiology of cardiac symptoms unknown; and arthralgia 
affecting knees, elbows, wrists and ankles, etiology unknown.

A May 1998 VA chest X-ray revealed no focal opacity.  There 
was no evidence of congestive heart failure or pneumothorax.  
Pleural parenchymal scarring was noted in both upper lung 
fields.  The lateral CP angles and posterior sulci were 
blunted.  The examiner noted the finding might represent 
pleural thickening , however bilateral pleural effusion could 
not be excluded.  The cardiac silhouette was normal in size.  
Evidence of previous median sternotomy was noted.  Pulmonary 
Function Tests dated in April 1998 at the Hampton VA were 
interpreted as demonstrating mild airflow obstruction.  A 
restrictive defect might also be present.  An April 1998 EKG 
demonstrated an electronic pacemaker, ventricular capture, 
rate of 64.  Westergren method measured his sedimentation 
rate as twenty six millimeters per hour, normal is fifteen 
millimeters per hour.  

The diagnoses included Post Gulf War cardiac arrhythmia with 
episodes of extreme fatigue, of unknown etiology; status post 
open heart surgery in February 1996, with pacemaker implant 
in March 1996, with continuing extreme fatigue; chronic cough 
with episodic shortness of breath; and arthralgia affecting 
knees, elbows, wrists and ankles, of unknown etiology.  The 
examiner indicated that the etiology of the cardiopulmonary 
symptoms was unknown. 

A VA examination was performed in May 1999.  The veteran 
reported having multiple chemical sensitivity to household 
cleaners, paints and anything with a chemical smell.  If he 
walked into a room that had recently been painted he 
experienced fever, sweats, chills and shortness of breath.  
He also had shortness of breath walking up five to ten steps.  
He coughed primarily in the morning.  He smoked one pack of 
cigarettes every three days.  The most he ever smoked was one 
pack per day.  The cough in the morning was not associated 
with a sore throat.  He reported feeling weak and 
unmotivated.  His lungs hurt at the anterior bases; he said 
it felt like a toothache and throbbed.  

Physical examination revealed the chest was clear to 
percussion and auscultation.  Cardiovascular examination 
demonstrated regular rate and rhythm.  Muscle strength was 
5/5 for the upper and lower extremities.  He had normal range 
of motion of all joints.  The diagnostic impressions noted 
were constellation of symptoms including fever, sweats, and 
shortness of breath that may be related to allergies; cardiac 
arrhythmia, status post open heart surgery for ablation and 
pacemaker implantation March 1996; shortness of breath; and 
arthralgias.  

An addendum was attached in May 1999 setting out the 
additional test results and final diagnoses.  X-rays of the 
knees revealed no significant articular changes and probable 
exostosis in the superior aspect of the right medial and 
femoral condyle and medial aspect of the right proximal 
tibia.  Echocardiogram showed mild tricuspid regurgitation 
and trace mitral regurgitation.  The final diagnoses included 
allergic "diaphysis", probably chemically related; cardiac 
arrhythmia, status post open heart surgery for ablation; 
pacemaker in March 1996; mild tricupis regurgitation, 
otherwise, normal echocardiogram; and arthralgias with no 
significant articular changes in the knees, but probable 
exostosis in the superior aspect of the right medial femoral 
condyle and medial aspect of the right proximal tibia which 
may be contributing.  

VA conducted a cardio consultation of the veteran in February 
2003, the report of which reviews the veteran's medical 
history and provides the results of current physical and 
clinical examinations.  The impression was Wolff-Parkinson-
White syndrome with secondary tachyarrythmias requiring 
catheter and surgical ablation, complicated by complete heart 
block requiring DDD [fully automatic] pacemaker; palpations 
continue.  The examiner observed that the cause of the 
veteran's Wolff-Parkinson-White syndrome was uncertain.  
Whether the arrhythmias that the veteran experienced were 
related to his service in Desert Storm was also uncertain.  
Though unproven, it was conceivable that the chemical agent 
exposure in Desert Storm could have triggered the arrhythmias 
in the veteran, who most likely already had the anatomic 
substrate (pre-excitation fibers) for Wolff-Parkinson-White 
syndrome abnormality.  

The report of an August 2003 VA examination provides that the 
veteran's medical records and claims file were reviewed and 
sets forth a pertinent history.  The history included a 
history of smoking less than one pack of cigarettes a day 
since age 13.  The report provides the results of physical 
and clinical examinations.  The pertinent diagnosis was 
chronic COPD; joint pain - undiagnosed illness; Wolff-
Parkinson-White syndrome - a diagnosed illness for which the 
veteran had symptoms while on active duty; and multiple 
chemical sensitivity disorder is not found.  The examiner 
observed that the veteran's symptoms of shortness of breath 
and coughing when he came into contact with substances which 
have a strong odor were related to his significant lung 
disease which was present during his military service and was 
aggravated by his continued smoking.  

The report of an April 2004 VA addendum provides that the 
veteran's joint pain was most likely due to an undiagnosed 
illness.  

The report of a June 2004 VA orthopedic examination provides 
that the veteran's medical records and claims file were 
reviewed.  The veteran complained of joint pain in the 
ankles, knees, wrists and elbows that was worse in the 
morning and improved during the day.  He noted that his pain 
was aggravated by activity.  The report sets forth the 
results of all physical and clinical evaluations. 

The diagnosis was that the veteran had pain in the above 
joints that was worse in the morning and improved during here 
day.  This was his only symptom of pain.  There were no 
changes on X-ray or evidence of strain or sprain on clinical 
evaluation.  There was no evidence of inflammatory joint 
disease.  The veteran had 8/18 tender areas.  The final 
diagnosis was arthralgia of the wrists, ankle, knee, and 
elbows which was an undiagnosed illness.  

Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West  , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following:  An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and 
(13) menstrual disorders.  However, compensation shall not be 
paid if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military service in 
Southwest Asia in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or that which occurred after the veteran departed 
from the Southwest Asia Theater of Operations and the onset 
of the illness, or if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Heart disorder, to include Wolff-Parkinson-White syndrome, 
to include as due to an undiagnosed illness.

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
Wolff-Parkinson-White syndrome, on a direct basis.  

In so finding, the Board first observes that Wolff-Parkinson-
White syndrome has been diagnosed by VA and private doctors 
throughout most of the period since the veteran's separation 
from service.  As Wolff-Parkinson-White syndrome has been 
diagnosed and identified as the etiology for the veteran's 
cardiac symptoms, his cardiac symptoms cannot be considered 
to be a manifestation of an undiagnosed illness or a 
medically unexplained multi-system illness.  38 U.S.C.A. 
§§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

Nevertheless, the Board finds that the medical opinions set 
forth in the February 2003 VA consultation report and the 
August 2003 VA examination report are competent medical 
evidence linking the veteran's Wolff-Parkinson-White syndrome 
to his service on a direct basis.  These opinions are offered 
by health care professionals, and are based at least on 
current examination findings.  The August 2003 report also 
included a review of the veteran's medical records.

The Board's review of the remaining medical records indicates 
that they support direct service connection.  VA medical 
records show that the veteran's Wolff-Parkinson-White 
syndrome was diagnosed within 2 1/2 years of service.  In 
addition, medical records from the private hospital 
summarizing the veteran's treatment there in late 1995 and 
early 1996 implicitly link his Wolff-Parkinson-White syndrome 
to some of the veteran's symptoms during service.  

Multiple joint pain, to include as due to an undiagnosed 
illness.

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
multiple joint pain, as due to an undiagnosed illness.   

The August 2003 VA examination report, the April 2004 VA 
addendum, and the June 2004 VA examination report 
unequivocally attribute the veteran's joint pain to an 
undiagnosed illness.  There is no contrary competent medical 
evidence of record.  

The Board also finds that the veteran's multiple joint pain 
became manifest to a compensable degree given the impression 
of pain and arthralgia upon the June 2004 VA examination and 
the fact that the examiner found the veteran's reported pain 
credible.  Under the VA Schedule for Rating Disabilities, the 
veteran's multiple joint pain would be compensable.  
Accordingly, service connection for multiple joint pain due 
to an undiagnosed illness is warranted.  38 U.S.C.A. § 1110, 
1131, 1117; 38 C.F.R. §§ 3.303,  3.317.

Chemical sensitivity disorder manifested by shortness of 
breath, fever,
 chills, and muscle aches, to include as due to an 
undiagnosed illness.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chemical 
sensitivity disorder manifested by shortness of breath, 
fever, chills, and muscle aches, on a direct basis as well as 
due to an undiagnosed illness.

With respect to claimed shortness of breath, fever, chills, 
and muscle aches, the August 2003 VA examiner specifically 
attributed these symptoms to the veteran's significant lung 
disease and smoking; there was no impression of a chemical 
sensitivity disorder or an undiagnosed illness manifested by 
such symptoms.  While the veteran's exposure to some toxic 
substances is not in dispute and there is some competent 
evidence of allergies of unknown etiology, the August 2003 
examination is the most thorough evaluation addressing the 
matter and the examiner specifically attributed these latter 
symptoms at issue to a known diagnosed pulmonary disease.  
The Board finds that a preponderance of the evidence is 
against the claim that shortness of breath, fever, chills, 
and muscle aches joint pains are a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness.  As etiologies for the reported symptoms have been 
identified, they cannot be considered to be a manifestation 
of an undiagnosed illness or a medically unexplained multi-
system illness.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

The preponderance of the competent medical evidence is also 
against entitlement to service connection on a direct basis.  
The veteran's service medical records are negative for 
relevant complaints, symptoms, findings or diagnoses.  
Although the veteran has made complaints throughout most of 
the period since his separation from service (as he did for 
his claim for service connection for Wolff-Parkinson-White 
syndrome), the preponderance of the evidence is against a 
diagnosis of a chemical sensitivity disorder manifested by 
the symptoms in question.  The Board again observes that the 
August 2003 VA examination report attributes the symptoms to 
the veteran's significant lung disease and smoking.  The 
Board observes in passing that legislation has been enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002).  Nevertheless, since there is medical evidence 
that suggests the veteran may have had lung disease during 
service, the issue of service connection for lung disease, 
which is not currently before the Board, is being referred to 
the RO for adjudication.  See Introduction, supra.  

The Board recognizes the assertions by the veteran and his 
lay witnesses that his chemical sensitivity disorder 
manifested by shortness of breath, fever, chills, and muscle 
aches are either due to an undiagnosed illness or are related 
to service.  
As to the undiagnosed illness part of the veteran's claim, he 
is not required to provide competent evidence linking his 
chemical sensitivity disorder to an event during service.  
Gutierrez v. Principi, No. 01-7105 (U.S. Vet. App. December 
23, 2004).  However, as noted above, the preponderance of the 
competent evidence is against a finding of a current 
undiagnosed disorder manifested by shortness of breath, 
fever, chills, and muscle aches.

As to the direct service connection aspect of the claim, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
that the he has a diagnosis of a chemical sensitivity 
disorder manifested by shortness of breath, fever, chills, 
and muscle aches that began during or is otherwise linked to 
service.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for Wolff-Parkinson-White 
syndrome is granted.  

Entitlement to service connection for multiple joint pain due 
to an undiagnosed illness is granted.  

Entitlement to service connection for a chemical sensitivity 
disorder manifested by shortness of breath, fever, chills, 
and muscle aches, to include as due to an undiagnosed 
illness, is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


